Citation Nr: 1720998	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-07 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a right ankle disorder.

2. Entitlement to service connection for a left ankle disorder.

3. Entitlement to service connection for ringing in the ears, to include transient ear noise and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to August 1971 and additional duty with the Army Reserves from August 1971 to February 1996.  The Veteran served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing in March 2017.  A transcript of that proceeding has been associated with the claims file.

As the record reflects a diagnosis of transient ear noise rather than tinnitus, the Board has recharacterized the claim to include that diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDINGS OF FACT

1. The Veteran's right ankle disorder was not incurred in or caused by active service, did not present within one year of active service, and did not present continuous symptoms since service.

2. The Veteran's left ankle disorder was not incurred in or caused by active service, did not present within one year of active service, and did not present continuous symptoms since service.

3. The Veterans' ringing in the ears was not incurred in or caused by active service, did not present within one year of active service, and did not present continuous symptoms since service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113,, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.6, 3.102, 3.156, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113,, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.6, 3.102, 3.156, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for ringing in the ears, to include transient ear noise and tinnitus, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113,, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.6, 3.102, 3.156, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

The duty to notify has been met.  See June 2008 VA correspondence.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), & (d).

The Veteran's relevant service and post-service medical records have been obtained and associated with the claims file.  These include a series of medical examinations from VA.  The Veteran has not indicated that there is any outstanding evidence to submit.

The Veteran underwent VA examinations for left and right ankle disabilities and tinnitus in March 2009 and September 2014.  The VA examiners reviewed the service treatment records, examined the Veteran, considered his complaints, provided a detailed report of his symptoms, and provided opinions supported by rationales.  These examinations are deemed adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board previously remanded this case in December 2016 to provide the Veteran with a Board hearing and in July 2014 to obtain service records, request evidence from the Veteran, and to obtain VA examinations.  As discussed above, the Veteran testified before the undersigned Veterans Law Judge in March 2017.  In addition, the RO obtained service records, requested information from the Veteran and obtained two VA examinations.  The Board is satisfied that the RO has substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and assist the Veteran in the evidentiary development of the claim decided herein, and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claims, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, the Veteran has not argued that any procedural defects have occurred.  See Scott, 789 F.3d at 1381.  The Board will therefore proceed with the adjudication of this appeal.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis and organic diseases of the nervous system, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Tinnitus has been held to be an organic disease of the nervous system within the definition of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) ("§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'").

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, arthritis and tinnitus are qualifying chronic diseases.  

Active service includes periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), & (24); 38 C.F.R. § 3.6(a) & (d).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

A. Ankles

The Veteran's service treatment records indicated that the Veteran went to the podiatry clinic in September 1969 in which he complained of pain in the third metatarsal area.  The x-rays were negative for a fracture.

The Veteran returned to the podiatry clinic in October 1969.  The clinic reported that the Veteran had a stress fracture of the third metatarsal of the right foot.  

The service treatment records also included a note from the Office of the Surgeon stating that the Veteran could not complete his final PCPT requirement due to an injury to his third metatarsal right foot.

At the Veteran's active duty separation examination in August 1971, the examiner noted no lower extremity or foot issues.  The Veteran described his health as good.  

On examination for the reserves in October 1985, the Veteran denied having swollen or painful joints and foot trouble.  The report also described a fractured left foot in basic training, and that it healed okay.  The Veteran also reported no joint or foot problems at his November 1990 reserve examination.  The examiner noted a left foot fracture during basic training in October 1969, but that there was no "sequelae" or consequence from that injury.  

In June 2008, the Veteran underwent a general medical examination.  At that time the Veteran denied any joint or muscle pains.  

In a February 2011 psychological evaluation, the Veteran reported that he had fractured his right ankle in basic training and that this ankle continued to be "weak."

In a May 2011 urology consult, the Veteran reported that he had ankle instability, right greater than left, which he attributed to ankle trauma in 1969.

In a June 2011 physical medicine consult, the Veteran reported a long history of ankle instability with numerous eversion sprains.  The Veteran reported no pain, but noted that walking on uneven surfaces caused instability and occasional sprains.  The Veteran reported no prior treatment.  The doctor recommended a home strengthening program.

The Veteran was afforded a VA examination in September 2014.  The examiner diagnosed osteoarthritis of the left ankle and a mild disability (phonetically written as "this ability") left ankle, which the examiner stated affected both the right and left ankle starting in 2011.  The Veteran reported to the examiner that he sprained his ankle doing a fireman's carry, but could not remember which ankle he sprained.  The examiner noted that there was instability of the left ankle, but no instability of the right ankle.  The examiner opined that the ankle condition was not incurred in or caused by military service because the service treatment records did not mention any ankle injury and that the separation physical stated that the Veteran had no orthopedic problems and was in good health.

At the March 2017 hearing, the Veteran testified that he fell during basic training and twisted both ankles.  He testified that he had some ache in his ankles at the time, but did not really think too much of it.  Since that time, the Veteran testified, he had problems with recurring ankle sprains.

Shedden element (1) requires a current disability.  This is satisfied for the left ankle, as the Veteran has been diagnosed with osteoarthritis of the left ankle as well as a "mild" disability.  It is less clear, however, as to the right ankle because the examiner's report was ambiguous.  However, as the examiner reported that the disability of the left ankle applied to both ankles, the most Veteran-friendly reading is to assume that the examiner meant to refer to both ankles when he said "left ankle" unless it was clearly denoted otherwise.  Accordingly, Shedden element (1) has been satisfied.


Shedden element (2) requires an in-service injury or disease during active service.  The Veteran's service treatment records indicated a stress fracture of the third metatarsal, which was inconsistently reported as occurring in either the left or the right foot.  Nothing was mentioned in the service treatment records about an ankle injury, and the Veteran denied ankle injuries at separation.

The Veteran did testify that he fell during basic training and twisted one or both of his ankles.  The Veteran told the examiner that he could not remember which ankle he hurt, but testified at the hearing that he hurt both ankles.  It is recognized that the Veteran is competent to report injuring his ankles during training.  Such an assertion is in direct odds with records from the 1970s, 1980s, and 1990s wherein the Veteran made reference to his foot injury but did not mention an injury to either ankle, the chronic residuals of any injury, or even any active symptomatology related to the ankles.  Put another way, while it is clear that the Veteran injured a foot in service, there is significant conflicting evidence supporting a finding that he injured his ankles in service.  His history of injuring his ankles in service is not credited.

However, even assuming that the Veteran experienced an in-service injury to both ankles, which the Board does not concede, Shedden element (3), the nexus requirement, has not been met.  The VA examiner opined that the Veteran's current ankle problems were not related to military service.  He relied on the lack of a recorded ankle injury during service and the stated no orthopedic problems on the separation examination.  The examiner acknowledged the stress fracture of the foot, but distinguished the foot injury from the ankle.  In addition to the reasoning used by the examiner, the Veteran reported having no orthopedic complaints as recently as June 2008 general medical examination.  Although the Veteran has now testified to having consistent ankle instability problems, this is contradicted by the Veteran's medical reports which are found to be a more credible source of information.  See FED. R. EVID. 803(4) (excepting statements made for medical diagnosis or treatment from being excluded as hearsay due to their generally recognized credibility); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("recourse to the [Federal Rules of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").  Emphasis is placed on the fact that the Veteran had over 20 years of service in the Reserves but made no mention of any ankle problems.  The weight of the evidence is against a finding of nexus and direct service connection must be denied.

Presumptive service connection must also be denied.  Although the Veteran has been diagnosed with arthritis, this diagnosis occurred more than a year after service.  In addition, the Veteran's medical records indicated that the Veteran did not have arthritis at his examination in 2008.  The evidence indicates that the Veteran did not have arthritis within the presumptive period.

Service connection under continuity of symptomatology must also be denied.  Continuity of symptomatology requires a qualifying chronic condition.  Arthritis is a qualifying condition, but the Veteran has not reported symptoms of arthritis consistently since service.  The Veteran has stated that he has had recurrent instable ankles since service, but this is not the same as arthritic symptoms.  Moreover, the Veteran's account cannot be credited.  The medical records indicated a lack of orthopedic complaint until at least June 2008, which was many years after service.  The Veteran has not had continuous symptoms that satisfy continuity of symptomatology.  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for left and right ankle disabilities must therefore be denied.

B. Tinnitus

The Veteran's service treatment records were silent for any mention of tinnitus or ringing of the ears.  

The Veteran was afforded a VA examination in March 2009 for tinnitus.  The examiner opined that the Veteran did not have "true tinnitus," but rather an occasional ringing in the ear that occurs one to two times per month for a few second.  The Veteran reported that the ringing in his ears began about five years prior, or 2004.  

In April 2011, the Veteran stated that he had "ringing in my ears ever since service."

The Veteran was afforded a second VA examination in September 2014.  The examiner opined that the Veteran did not have true tinnitus, but rather he had transient ear noise.  The Veteran reported that he had "dull, light ringing" in his ears that came on approximately twice each day for a few seconds.  The Veteran could not identify the onset year or decade.  The Veteran did not notice tinnitus until he was asked by "VBA" if he had tinnitus symptoms.  The examiner opined that the Veteran's transient ear noise was not consistent with tinnitus from military noise exposure.  The examiner explained that tinnitus from acoustic trauma would present as bothersome, constant, and disabling tinnitus.  The examiner contrasted this with transient, intermittent ear noise, which the examiner described as a normal occurrence in the adult population.  Transient ear noise would not be due to military service, in particular many decades removed from service.  Further, the examiner noted that the Veteran's service treatment records indicate normal hearing, which weighed against acoustic trauma in service.  

In March 2017, the Veteran testified that the ringing in his ears began in the late 1970s to early 1980s.  

Both examiners stated that the Veteran did not have "true" tinnitus.  The examiners instead characterized the Veteran's disability as "transient ear noise."  Regardless of the exact diagnosis, the Veteran has a current diagnosis that satisfies Shedden element (1).

For Shedden element (2), the Veteran did not identify a specific in-service injury or disease, but rather testified that he was generally exposed to noise during active duty and in the reserves.  This noise exposure included firearms, explosions and trucks, although the Veteran's specialty was a clerk.  There is no medical record of in-service acoustic trauma, but the Veteran's testimony of firearm and truck exposure is consistent with his duty in Vietnam and will be credited.  

Shedden element (3) requires a nexus between the in-service event and the current disability.  The historic medical records lacked any previous indication of ringing in the ears or when the Veteran's ear-ringing may have begun.  The Veteran reported at the March 2009 examination that he had ringing for the past five years.  The Veteran more recently testified that it began in the late 1970s or the early 1980s.  Both dates were long after active service, but the Board considers the March 2009 reported start date of 2004 to be more credible.  It was both closer in time to the event in question and made in the context of a medical examination.  The onset of ringing many years after service weighs against a finding that the Veteran's ringing related to service.

The Board acknowledges that the testified range of 1970s to 1980s overlapped with the Veteran's reserve service.  As mentioned above ACDUTRA and INACDUTRA periods may qualify as active service under certain circumstances.  But as the Board has not credited this time period, it need not consider whether any period of ACDUTRA or INACDUTRA qualified as active service.

In addition, the VA examiner opined in 2014 that the Veteran's ringing ears was less likely than not related to service.  The examiner based his opinion on the difference in symptomology between true acoustic based tinnitus and the Veteran's symptoms, as well as on the passage of time between service and the Veteran's complaint.  The examiner opined that the Veteran's symptoms were a normal occurrence in the adult population.  The examiner's opinions weigh strongly against a finding of service connection.  Taken together with the difference between onset and the end of service, direct service connection must be denied.

Tinnitus, at least tinnitus caused by acoustic trauma, can qualify for the chronic disease service connection presumption.  The examiners, however, opined that the Veteran did not have tinnitus.  Although it is unclear if the Veteran's transient ringing ears are a qualifying chronic condition, ultimately it does not matter.  As discussed above, the Veteran's ringing began more than a year after service and cannot be presumptively service connected.

Similarly, the Veteran cannot be service connected under continuity of symptomatology.  As the Veteran's symptoms did not begin until more than a year after service, they have not been continuous.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for ringing in the ears must therefore be denied.


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for ringing in the ears, to include transient ear noise and tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


